J.S45035/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellee          :
                                            :
                    v.                      :
                                            :
KEVIN J. MILLER,                            :
                                            :
                          Appellant         :     No. 1889 MDA 2014

                Appeal from the PCRA Order September 3, 2014
               In the Court of Common Pleas of Dauphin County
               Criminal Division No(s).: CP-22-CR-0001074-1997

BEFORE: BOWES, WECHT, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED AUGUST 28, 2015

        Appellant, Kevin J. Miller, appeals pro se from the September 3, 2014

order dismissing his sixth petition for relief filed pursuant to the Post

Conviction Relief Act1 (“PCRA”).       Appellant argues the imposition of a

mandatory minimum five years’ incarceration constitutes an illegal sentence

under Alleyne v. United States, 133 S. Ct. 2151 (2013). We affirm.

        The PCRA court summarized the facts underlying Appellant’s appeal:

           On February 10, 1998, Appellant [pleaded] guilty to Rape,
           Involuntary Deviate Sexual Intercourse, Indecent Assault,
           Corruption of Minors, and Statutory Sexual Assault.
           [Sentencing] was deferred to a later date.            The
           Commonwealth and Appellant’s trial counsel presented a
           preliminary proposal for a plea agreement to the [court],

*
    Former Justice specially assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541–9546.
J.S45035/15


           which the [court] found to be unacceptable. The final plea
           agreement was then resubmitted to the [court] and
           received the [court’s] approval. On November 16, 1998,
           [the trial court sentenced Appellant] to an aggregate term
           of [five] to [twenty] years’ incarceration at a state
           correctional institution, followed by [twenty] years of
           conditional probation. No direct appeal was taken.

PCRA Ct. Op., 12/3/14, at 1 (footnotes omitted). Relevant to this appeal,

five years’ incarceration is the mandatory minimum sentence pursuant to 42

Pa.C.S. § 9718.2

        Appellant filed the instant PCRA petition, his sixth, on June 20, 2014.

The PCRA court entered an order dismissing Appellant’s petition on

September 3, 2014.        Appellant filed his notice of appeal on October 2,

2014,3 and the court received this notice on October 8th. The PCRA court

did not direct Appellant to file a concise statement of errors on appeal.

        On appeal, Appellant raises two issues for our review:

           WHETHER THE PCRA COURT IMPROPERLY DISMISSED
           APPELLANT’S PCRA PETITION WITHOUT A HEARING AS A
           MATTER OF LAW AND CONSTITUTION, WHERE APPELLANT
           WAS SENTENCED TO A MANDATORY MINIMUM SENTENCE
           UNDER [42 Pa.C.S. § 9178], A STATUTE DECLARED
           UNCONSTITUTIONAL UNDER [Alleyne v. United States,
           133 S. Ct. 2151 (2013)] and [Commonwealth v.
           Newman, 99 A.3d 86 (Pa. Super. 2014)], MAKING
           APPELLANT’S SENTENCE ILLEGAL?

2
    Sentences for offenses against infant persons.
3
  “[I]n the interest of fairness, the prisoner mailbox rule provides that a pro
se prisoner’s document is deemed filed on the date he delivers it to prison
authorities for mailing.” Commonwealth v. Chambers, 35 A.3d 34, 38
(Pa. Super. 2011).




                                      -2-
J.S45035/15



          WHETHER APPELLANT’S MANDATORY MINIMUM SENTENCE
          UNDER [42 Pa.C.S. § 9718,] A STATUTE DECLARED
          UNCONSTITUTIONAL AND VOID[,] IS ILLEGAL?

Appellant’s Brief at 9, 21.

        Appellant argues that his petition is timely pursuant to the time-bar

exception of 42 Pa.C.S. § 9545(b)(1)(ii).4 Appellant’s Brief at 13. Appellant

avers    that   a   newspaper   article5   (“the   Article”),   which   details   the

constitutional right newly recognized by the Supreme Court of the United

States under Alleyne, is after-discovered evidence.6            Id. at 14-15.     The

Article quotes and provides information given by the Berks County District

Attorney’s Office, detailing the decision of the Supreme Court in Alleyne and

the office’s intent to no longer pursue mandatory minimum sentences. Id.

at Ex. B.    He puts forth that the article is not hearsay as the information

within the Article is accurate and the author cites to specific Superior Court

rulings and decisions. Id. Appellant also contends that the United States

Supreme Court’s decision in Alleyne applies retroactively to his sentence.



4
   “[T]he facts upon which the claim is predicated were unknown to the
petitioner and could not have been ascertained by the exercise of due
diligence[.]” 42 Pa.C.S. § 9545(b)(1)(ii).
5
 Holly Herman, Mandatory Sentences Ruled Illegal, Reading Eagle, May 3,
2014.
6
 Appellant notes that he filed the instant petition after discovering the “new
evidence” within the sixty day requirement pursuant to 42 Pa.C.S. §
9545(b)(2).




                                       -3-
J.S45035/15


Id. at 9-10. Appellant claims that his sentence is predicated on facts not

submitted to a jury, making it unconstitutional.

      When analyzing the dismissal of a PCRA petition, “an appellate court’s

scope of review is limited by the PCRA’s parameters; since most PCRA

appeals involve mixed questions of fact and law, the standard of review is

whether the PCRA court’s findings are supported by the record and free of

legal error.”   Commonwealth v. Pitts, 981 A.2d 875, 878 (Pa. 2009).

Before we address the merits of Appellant’s arguments, however, we first

consider the timeliness of Appellant’s PCRA petition, as it implicates the

jurisdiction of both this Court and the PCRA court.     Commonwealth v.

Davis, 86 A.3d 883, 887 (Pa. Super. 2014).         “Without jurisdiction, we

simply do not have the legal authority to address the substantive claims.”

Commonwealth v. Albrecht, 994 A.2d 1091, 1094 (Pa. 2010) (citation

omitted).

      “[When] a PCRA petition is untimely, neither this Court nor the trial

court has jurisdiction over the petition.”   Commonwealth v. Seskey, 86
A.3d 237, 241 (Pa. Super.) (citations omitted) appeal denied, 101 A.3d 103

(Pa. 2014).     “However, an untimely petition may be received when the

petition alleges, and the petitioner proves, that any of the three limited

exceptions to the time for filing the petition, set forth at [42 Pa.C.S. §




                                     -4-
J.S45035/15


9545(b)(1)(i)-(iii)] are met.”   Commonwealth v. Lawson, 90 A.3d 1, 5

(Pa. Super. 2014).7 The PCRA provides, in relevant part:

          § 9545. Jurisdiction and proceedings

                                  *    *    *

          (b) Time for filing petition.—

             (1) Any petition under this subchapter, including a
             second or subsequent petition, shall be filed within one
             year of the date the judgment becomes final, unless the
             petition alleges and the petitioner proves that:

               (i) the failure to raise the claim previously was the
               result of interference by government officials with
               the presentation of the claim in violation of the
               Constitution or laws of this Commonwealth or the
               Constitution or laws of the United States;

               (ii) the facts upon which the claim is predicated were
               unknown to the petitioner and could not have been
               ascertained by the exercise of due diligence; or

               (iii) the right asserted is a constitutional right that
               was recognized by the Supreme Court of the United
               States or the Supreme Court of Pennsylvania after
               the time period provided in this section and has been
               held by that court to apply retroactively.

          (2) Any petition invoking an exception provided in
          paragraph (1) shall be filed within 60 days of the date the
          claim could have been presented.

42 Pa.C.S. § 9545(b)(1)-(2).

       “[A] constitutional right newly recognized by the Supreme Court of the

United States is made retroactive to cases on collateral review only if that

7
    Commonwealth v. Carr, 768 A.2d 1164, 1167 (Pa. Super. 2011).




                                      -5-
J.S45035/15


court specifically holds it to be retroactively applicable to cases on collateral

review.”   Commonwealth v. Phillips, 31 A.3d 317, 320-21 (Pa. Super.

2011) (summarizing holding of Tyler v. Cain, 533 U.S. 656 (2001)).            In

Alleyne, the Supreme Court held that “any fact that increases the

mandatory minimum [sentence] is an ‘element’ that must be submitted to

the jury.” Alleyne, 133 S. Ct. at 2155 (citations omitted). “[N]either our

Supreme Court, nor the United States Supreme Court has held that Alleyne

is to be applied retroactively to cases in which the judgment of sentence had

become final.” Commonwealth v. Miller, 102 A.3d 988, 995 (Pa. Super.

2014).

      In the case sub judice, Appellant was sentenced on November 16,

1998. Appellant did not file a direct appeal. PCRA Ct. Op. at 1. Therefore,

Appellant’s judgment of sentence became final on December 16, 1998, when

the period for Appellant to file a notice of direct appeal expired.      See 42

Pa.C.S. § 9545(b)(3) (“a judgment becomes final at the conclusion of direct

review . . . or at the expiration of time for seeking the review.”). Appellant

generally had until December 16, 1999, to file a timely PCRA petition. The

instant petition is patently untimely, as Appellant filed it on June 20, 2014,

nearly fifteen years past the deadline.

      Appellant attempts to invoke the time-bar exception of 42 Pa.C.S. §

9545(b)(1)(ii), by presenting the Article as newly discovered evidence.

Regardless of whether the Article is newly discovered evidence, however,



                                      -6-
J.S45035/15


this Court has already held a newly recognized constitutional right is only

applicable on collateral review when the deciding court specifically holds it to

be retroactive to such cases. See Phillips, 31 A.3d at 320-21. As stated

above, neither our Supreme Court nor the United States Supreme Court has

held Alleyne applicable retroactively in cases where the judgment of

sentence had become final.      See Miller, 102 A.3d at 995.        Appellant’s

judgment of sentence became final on December 16, 1998.                   Thus,

Appellant’s argument fails, as Alleyne has not been held to apply to

Appellant’s case.8 See id.

      We conclude that the PCRA court correctly dismissed Appellant’s sixth

PCRA Petition.   Accordingly, the PCRA court’s September 3, 2014 order is

affirmed.

      Appellant’s Application for Stay denied. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary
Date: 8/28/2015


8
  The PCRA court noted that Appellant’s case is distinguished from Alleyne,
as Appellant pleaded guilty and was not involved in a jury trial. PCRA Ct.
Op. at 4. The court reasoned that Appellant’s acceptance of a negotiated
plea agreement constituted a waiver of his Sixth Amendment right to a jury
trial, thus removing himself from the controlling precedent of Alleyne. Id.
As neither this Court nor the PCRA court have jurisdiction over the current
matter, we need not address the merits of the PCRA court’s reasoning.




                                     -7-